 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 1 of 8 PageID #: 124




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                           NORTHERN DIVISION

SALEEM NELSON,                                )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      CASE NO. 2:19CV19 HEA
                                              )
ANN PRECYTHE, et al.,                         )
                                              )
      Defendants,                             )


                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants Motion to Dismiss Plaintiff’s

Complaint for Failure to State a Claim, [Doc. No. 19]. For the reasons set forth

below, the Motion is denied.

                               Facts and Background

      Plaintiff filed his amended complaint pursuant to 42 U.S.C. § 1983, alleging

the conditions of his confinement at Moberly Correctional Center (“MCC”) are

unconstitutional because of the presence of black mold, fungus, asbestos, dust,

inadequate cleaning, flooding, sewage, and vermin. The remaining defendants are

Dean Minor (Warden, MCC), Mark Trusty (FUM, MCC), and Samantha Licht

(Case Manager, MCC).

      Plaintiff states that the cells at MCC flood during heavy rains, and that

“sewage laden water often flows into the offender living areas and . . . into the
                                          1
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 2 of 8 PageID #: 125




ventilation systems.” He also alleges that the air at MCC is contaminated with

mold, fungus, and asbestos. In particular, plaintiff states that housing unit three is

littered with construction debris from an incomplete asbestos abatement project.

No other housing unit has been scheduled for asbestos abatement despite the

presence of asbestos. As for vermin, plaintiff states that “mice, cockroaches, and

small black worms that appear to be leaches” infest the inmates’ living areas.

      Plaintiff alleges these conditions have existed at MCC since November

2016. He also alleges he suffers chronic sinus issues, constant headaches, bloody

mucus and nose bleeds, eye aches, shortness of breath, throat aches and coughing,

chest pains, and fatigue as a result of the conditions at MCC.

                                 Standard of Review

      The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing the litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). To survive a Rule 12(b)(6)

motion to dismiss, a complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




                                           2
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 3 of 8 PageID #: 126




In addressing a motion to dismiss, “[t]he court may consider the pleadings

themselves, materials embraced by the pleadings, exhibits attached to the

pleadings, and matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971,

976 (8th Cir. 2011). Ursery v. Fed. Drug Enf't Admin., No. 4:12CV1911 HEA,

2014 WL 117627, at *2 (E.D. Mo. Jan. 13, 2014).

      When considering a motion to dismiss, a court accepts as true all of the

factual allegations contained in the complaint, even if it appears that “actual proof

of those facts is improbable,” and reviews the complaint to determine whether its

allegations show that the pleader is entitled to relief. Id. at 555–56, 127 S.Ct. 1955;

Fed. R. Civ. P. 8(a)(2). The principle that a court must accept as true all of the

allegations contained in a complaint does not apply to legal conclusions, however.

See Iqbal, 556 U.S. at 678, 129 S.Ct. 1937 (“Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice”); see

also Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc) (to

survive a motion to dismiss, “a civil rights complaint must contain facts which

state a claim as a matter of law and must not be conclusory.”)

                                     Discussion

      The “Constitution does not mandate comfortable prisons,” and only

“extreme deprivations” that deny “the minimal civilized measure of life’s

necessities are sufficiently grave to form the basis” of a § 1983 claim. Hudson v.


                                           3
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 4 of 8 PageID #: 127




McMillian, 503 U.S. 1, 9 (1992); Rhodes v. Chapman, 452 U.S. 337, 347-49

(1981).

      Thus, a prisoner presents a viable inhumane conditions of confinement claim

only if he alleges that he was subjected to conditions that pose “a substantial risk of

serious harm to his health or safety.” Smith v. Copeland, 87 F.3d 265, 267-68 (8th

Cir. 1996). The length of time that a prisoner is subjected to the allegedly

unconstitutional conditions is a “critical factor” in the analysis. Id. at 269; see also

Whitnack v. Douglas County, 16 F.3d 954, 958 (8th Cir. 1994). Moreover, “a

prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511

U.S. 825, 837 (1994).

      Finally, because there is no vicarious liability in § 1983 actions, a prisoner

“must plead that each Government-official defendant, through the official’s own

action, has violated the Constitution,” and the complaint must contain sufficient

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 676 & 678; see

Keeper v. King., 130 F.3d 1309, 1314 (8th Cir. 1997) (holding that the “general


                                            4
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 5 of 8 PageID #: 128




responsibility for supervising the operations of a prison in insufficient to establish

the personal involvement required to support [§ 1983] liability”). Liability under §

1983 “requires a causal link to, and direct responsibility for, the deprivation of

rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).

      Defendants argue they are entitled to qualified immunity. A public official

is entitled to qualified or “good faith” immunity unless (1) the alleged facts show a

violation of a constitutional right, and (2) the right was clearly established at the

time of the alleged misconduct. See Sok Kong Trustee for Map Kong v. City of

Burnsville, ___ F.3d ___, 2020 WL 2781314 (8th Cir. 2020) (citing Pearson v.

Callahan, 555 U.S. 223, 232, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009)); see also

Burton v. St. Louis Bd. of Police Com'rs, 731 F.3d 784, 791 (8th Cir. 2013).

      In support of their contention they are entitled to qualified immunity,

defendants argue that plaintiff cannot prove Defendants disregarded an excessive

risk to his health or safety. They further argue that Plaintiff did not seek medical

attention based on his claimed health issues. Defendants claim that Plaintiff has

not provided evidence that mold, fungus or asbestos exist in the air he breathes.

Defendants urge that they responded to Plaintiff’s grievances by advising Plaintiff

that bleach is being used and that the asbestos has been removed. Plaintiff has,

however, alleged that he was breathing contaminated air which caused him to

suffer chronic sinus issues, constant headaches, bloody mucus and nose bleeds, eye


                                           5
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 6 of 8 PageID #: 129




aches, shortness of breath, throat aches and coughing, chest pains, and fatigue. He

claims that although Defendants say the problems have been resolved, the remedial

efforts were ineffective, and the problems still exist.

      The issue at this stage of the litigation is not whether Plaintiff can prove any

of the allegations, rather, the question for the Court is whether Plaintiff has stated

enough to survive a challenge at the pleading level. Plaintiff is not required in his

Complaint to set forth evidence; a Complaint must allege sufficient facts to raise a

plausible claim for relief. While Defendants may be able to establish, with

evidence, that Plaintiff’s claims fail because he did not have certifiable injuries as a

result of the conditions, for the purposes of a motion to dismiss, the Court must

assume the truth of the allegations.

      Defendants also argue that Plaintiff has failed to establish that Defendants

knew of the risk of harm because Plaintiff’s own Complaint sets out that remedial

measures have been taken to alleviate the mold and asbestos. Plaintiff’s

allegations are sufficient to survive the instant motion.

      Defendants argue that they responded to his grievances. Plaintiff, however,

alleges in the Complaint that the remedial measures were ineffective, and that

Defendants were aware of the ineffectiveness. Again, at the motion to dismiss

stage, the standard is satisfied.

      Defendant’s motion does not seek summary judgment wherein Plaintiff


                                           6
 Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 7 of 8 PageID #: 130




would be required to produce evidence of his allegations to establish a violation of

his constitutional right of which Defendants were aware and ignored. Plaintiff has

met federal pleading standards by pleading factual allegations of that he is

breathing tainted air, that his cell floods during heavy rains, that vermin are present

in the institution and that Defendants knew of these issues but failed to adequately

cure them.

                                     Conclusion

      Plaintiff’s Amended Complaint satisfies the pleading standard to survive a

motion to dismiss for failure to state a claim. Likewise, Defendants are not entitled

to qualified immunity at this stage of the litigation since Defendants move solely to

dismiss such that the Court is limited to the Amended Complaint and anything

embraced by it; the Court is not at liberty to consider evidence.


      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss [Doc. No.

19] is denied.

      Dated this 17th day of June, 2020.




                                        ________________________________
                                            HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE

                                           7
Case: 2:19-cv-00019-HEA Doc. #: 20 Filed: 06/17/20 Page: 8 of 8 PageID #: 131




                                      8
